Citation Nr: 1423345	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on July 23, 2012.

2.  Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from December 5, 2010, through December 6, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) VA Medical Center in Gainesville, Florida, denying payment for unauthorized private medical expenses incurred on December 5, 2010, December 6, 2010 and July 23, 2012.

The issue of entitlement to payment or reimbursement of unauthorized private medical expenses incurred from December 5, 2010, through December 6, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the emergency medical treatment rendered to the Veteran at the private medical facility on July 23, 2012 was for the purpose of treating a service-connected disability, i.e., adenocarcinoma of the left hilum.

2.  The treatment received on July 23, 2012 at the private medical facility was for a medical emergency of such a nature that delay would have been hazardous to life or health.

3.  VA or other Federal facilities were not feasibly available. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on July 23, 2012 have been met.  38 U.S.C.A. §§ 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.126 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks reimbursement for the costs of private emergency medical care received on July 23, 2012 for complaints of weakness and dehydration with diarrhea once and emesis twice the day before without a known cause.

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions - 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The Veteran's claim was denied under 38 U.S.C.A. § 1725 because the evidence demonstrates that he had coverage under Medicare (i.e., another health-care contract).  For the reasons below, however, the Board finds that the claim should be granted under 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728(a), reimbursement of certain medical expenses is available only "where - (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

At the time that the Veteran's claim was adjudicated by the VA Medical Center in 2012, his service-connected disabilities consisted of diabetes mellitus, type II (evaluated as 20 percent disabling), and depression, not otherwise specified (evaluated as 10 percent disabling), with a combined disability rating of 30 percent.  In December 2012, however, the RO issued a rating decision granting service connection for adenocarcinoma of the left hilum and awarded a 100 percent disability rating effective December 22, 2011.  Hence, the Veteran clearly had a claim pending before the RO for service connection for his adenocarcinoma of the left hilum at the time that he received treatment in July 2012.  

VA treatment records associated with the Veteran's virtual claims file demonstrate that he was having problems with weakness, vomiting, diarrhea and dehydration in the months leading up to July 23, 2012, when he sought private emergency treatment for weakness and dehydration.  A June 19, 2012 VA Primary Care Note demonstrates the Veteran was recently hospitalized at the Lake City VA Medical Center from June 13th to the 15th for intractable nausea and vomiting with dehydration.  It was noted that he was supposed to have a follow up evaluation for his lung cancer that day but he was too weak to travel to the VA Medical Center in Gainesville where he was being treated.  Instead he was sent to the local emergency room due to having positive orthostatic vitals for gastrointestinal workup of his complaints.  On July 26th, the Veteran's daughter called requesting an appointment for the Veteran with his primary care physician as he had been seen twice in the emergency room for dehydration and he had had chemotherapy and radiation and was not doing well.  An August 2, 2012 Primary Care Discharge Note indicates the Veteran had called and reported he had felt weak and dizzy and had been admitted to the hospital for hydration.  He was discharged on July 31st.  An August 9, 2012 Primary Care Note indicates the Veteran was recently hospitalized for intractable nausea, vomiting, diarrhea and weakness, and that he underwent an esophagogastroduodenoscopy (EGD) and colonoscopy with benign findings while hospitalized.  He continued to complain of weakness and nausea/vomiting.  His primary care physician's assessment was that the Veteran's nausea and vomiting was likely the residual effects of chemotherapy and prolonged illness (i.e., his lung cancer).  

Given the above medical evidence, the Board finds that the evidence is at least in equipoise that the Veteran's private emergency medical treatment on July 23, 2012 for weakness and dehydration with reports of vomiting and diarrhea the day before is related to his now service-connected adenocarcinoma of the left hilum and treatment therefor.  The medical records show a pattern of symptoms and treatment for intractable nausea, vomiting, weakness and dehydration, which has been related by his physician to this now service-connected disability (see e.g., August 9, 2012 Primary Care Note.).  Consequently, resolving reasonable doubt, the Board finds that consideration of the Veteran's claim for payment or reimbursement for his private emergency treatment in July 23, 2012 is appropriate under 38 U.S.C.A. § 1728 rather than § 1725 as was previously done because such treatment was for a service-connected disability.

Having found that the Veteran's treatment on July 23, 2012 was for a service-connected disability such that his claim falls under 38 U.S.C.A. § 1728, the Board further finds that such treatment was rendered in a medical emergency and there was not a VA or other Federal facility feasibly available.  When considering the Veteran's medical picture as a whole and his recent treatment for intractable nausea and vomiting with dehydration and weakness, it is reasonable to conclude that the Veteran could reasonably have thought that delay would have been hazardous to his life or health.  Thus, such treatment was for a medical emergency.  

Furthermore, the nearest VA Medical Center in Lake City, Florida, is over 100 miles away from the Veteran's home (more than a two hour drive).  Thus, given his weakness and dehydration, it would not have been reasonable, sound, wise or practical for him to attempt to use the nearest VA Medical Center beforehand.  Thus, the Board finds that a VA Medical Center or any other Federal facility was not feasibly available.

Consequently, the Board finds that the criteria in 38 U.S.C.A. § 1728 for payment or reimbursement of unauthorized private medical expenses incurred on July 23, 2012 have been met, and the Veteran's claim is allowed.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on July 23, 2012 is granted.


REMAND

The Board finds that remand of the Veteran's claim for payment or reimbursement of unauthorized medical expenses from December 5, 2010 through December 6, 2010 is warranted to obtain an adequate medical opinion.

The record shows the Veteran was hospitalized at a private medical facility on November 30, 2010 with admitting diagnoses of left sided community acquired pneumonia, acute renal failure, severe hypoxia, hyponatremia, hypokalemia, chronic obstructive pulmonary disease exacerbation, type 2 diabetes mellitus, hypertension, severe benign prostatic hypertrophy and history of depression and anxiety disorder.  On December 1, 2010, the VA Medical Center was notified of this hospitalization and authorized payment until the Veteran was stable or unless further approved by Fee Services Medical Director.  The Veteran was discharged from the private hospital on December 6, 2010.

Initially, the VA Medical Center only approved payment from November 30th to December 2nd; however, after a second review, payment was approved through December 4th (or for four days).  This approval appears to be signed by a physician; however, no reason is provided on the decision paperwork as to why this physician determined that payment for December 5th and 6th should not be authorized.  In the Statement of the Case, the VA Medical Center stated it was because the physician felt that December 4, 2010 was the date the emergency resolved and the Veteran could have safely transferred to a VA facility for on-going medical care.

The private treatment records, however, show that, on December 3rd, the treating physician recommended that the current medication regimen (essentially intravenous antibiotics, nebulizer treatments, oxygen and oral inhalers) be continued "at least for the next couple of days until the patient is more stable."  A December 5th chest X-ray report, compared with previous X-ray taken on November 30th and CT scan taken on December 3rd, showed continued left sided infiltrates, although marked improvement was noted as compared to the prior X-rays.  Finally, the Discharge Summary clearly indicates that the Veteran was on intravenous antibiotics and oxygen until his discharge on December 6, 2010.  

Given this medical evidence, without a clear rationale as to why the physician found that the Veteran was stable on December 4, 2010, the Board is unable to make an informed decision in this matter.  Consequently, remand is necessary to obtain a medical opinion with a clear rationale as to when the Veteran became stable.  

Furthermore, the Board finds that it appears that the wrong standard was used based on the statement in the Statement of the Case that the physician determined that December 4, 2010 was the date the Veteran was stable for transfer to VA.  The applicable regulation limiting payment of preauthorized expenses states that "the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated."  38 C.F.R. § 17.53.  (Emphasis added.)  This says nothing about the Veteran being stable for transfer to a VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file (including the medical reimbursement file) to a VA physician for review.  The VA physician should be asked to provide a medical opinion, based upon a review of the record, as to when, during the Veteran's hospitalization from November 30, 2010 to December 6, 2010, it was at least as likely as not (i.e., at least a 50 percent probability) that his condition had stabilized or improved to the extent that further care was no longer required to satisfy the purpose for which it was initiated.  A complete explanation of the reasoning for the opinion provided should be given with citation to supporting evidence.  If an opinion cannot be provided without resorting to mere speculation, then such should be stated and an explanation provided as to why an opinion cannot be rendered.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


